Drawings
The drawings are objected to because aside from schematic block diagrams none of the drawings shows a second elastic body SP2 (claim 1) or either of the damper devices recited in clams 11 & 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Aside from schematic block diagrams none of the drawings shows a second elastic body SP2 recited in claim 1, or either of the damper devices recited in clams 11 & 12.  There is no reason to believe one skilled in the art would (without undue experimentation) be able to make an invention whose inventor is unable to draw.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Aside from schematic block diagrams none of the drawings shows a second elastic body SP2 recited in claim 1, or either of the damper devices recited in clams 11 & 12. Without such it is not possible to accurately determine the metes and bounds of the claims.

Claim Rejections - 35 USC § 102
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawazoe, US 2015/0276013.  At Figs. 2-4, Kawazoe shows a damper device (1) configured to include an input  
a rotary inertia mass damper (9) that includes a mass body (61) rotating in accordance with relative rotation between the input element and the intermediate element and that is arranged between the input element and the intermediate element to be parallel to the first elastic body; and 
an attenuation mechanism (10) configured to attenuate resonance of the intermediate element.

Claims 1-3 & 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dogel, US 9,303,744.  At Figs. 1 & 4, Dogel shows a damper device configured to include an input element (60) to which a torque (20) from an engine is transmitted; an intermediate element (62, 60’); an output element (62’); a first elastic body (58) arranged to transmit a torque between the input element and the intermediate element; and a second elastic body (58’) arranged to transmit a torque between the intermediate element and the output element, the damper device comprising: 
a rotary inertia mass damper (50) that includes a mass body (identified by reference numeral 72 in Fig. 2) rotating in accordance with relative rotation between the input element and the output element and that is arranged between the input element and the output 
an attenuation mechanism (85, 85’) configured to attenuate resonance of the intermediate element,
wherein the attenuation mechanism (85) is configured to generate a frictional force between the input element and the intermediate element.

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dogel.  Dogel shows a damper device comprising every limitation of the claim except for a second intermediate element and a third elastic body.  However, it would have been obvious to modify the damper device of Dogel to include a second intermediate element and a third elastic body, since such a modification would have involved a mere duplication of parts.  The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art.  St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977). 


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dogel in view of Kawazoe.  At Fig. 4, Dogel shows the attenuation mechanism includes a first friction member (85) configured to rotate integrally with one of the input element and the intermediate element, and a second friction member (85’) configured to rotate integrally with one of the intermediate element and the output element.   Dogel does not expressly disclose first and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagaito discloses a damper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Greg Binda/Primary Examiner, Art Unit 3679